Citation Nr: 0718167	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  98-06 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 15, 
2003, for the assignment of an increased rating to 40 percent 
for degenerative arthritis of the lumbar spine.  

2.  Entitlement to an increased initial rating for arthritis 
of the left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for right shoulder 
impingement syndrome, currently evaluated as 20 percent 
disabling.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD). 

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for fibromyalgia.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to November 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
several disabilities to include arthritis of the left knee, 
status post arthroscopy and for degenerative joint disease of 
the cervical spine.  The RO assigned noncompensable ratings 
for each disability, effective November 15, 1997.  The 
veteran appealed the noncompensable ratings for arthritis of 
the left knee and degenerative arthritis of the cervical 
spine and the current appeal ensued.  

By rating decision of September 1998, the veteran's rating 
for arthritis of the left knee and traumatic arthritis of the 
cervical spine were rated as one condition as traumatic 
arthritis and was increased to 20 percent, effective 
November 15, 1997.  

In November 1999, the claim was remanded for further 
development.  

By rating decision of December 2001, an increased rating for 
right shoulder impingement was denied.  By rating decision of 
September 2002, the veteran's right shoulder impingement was 
increased to 20 percent, effective March 2002.  In 
April 2003, the 20 percent rating was made effective 
November 2000.  The United States Court of Appeals for 
Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, the claim is still in appellate 
status.  

In October 2002, the RO granted an increased rating to 10 
percent for the service-connected pes planus with plantar 
fasciitis, effective March 20, 2002.  The veteran, in 
December 2002, filed a notice of disagreement as to the 
effective date of the 10 percent increase.  In April 2003, 
however, the veteran submitted a statement indicating he was 
satisfied with the effective date assigned concerning the 
grant of a 10 percent rating for plantar fasciitis.  Thus, 
this issue is not currently on appeal before the Board.

By rating decision of April 2003, the left knee and cervical 
spine disabilities were rated separately and traumatic 
arthritis of the cervical spine was increased from 10 percent 
to 20 percent, effective July 27, 2002.  The evaluation for 
degenerative arthritis of the left knee was confirmed and 
continued at 10 percent, effective November 15, 1997.  The 
veteran seeks the maximum available benefits allowed by law 
and regulation and therefore, the claim for a higher initial 
rating for arthritis of the left knee also remains in 
appellate status.  

In April 2003, the veteran indicated that he was satisfied 
with the assigned 20 percent rating for his service-connected 
cervical spine disability.  Thus, this issue is no longer in 
appellate status.

In December 2003, the RO denied claims of service connection 
for PTSD and for fibromyalgia.  The veteran did not perfect a 
timely appeal of the December 2003 rating decision.  
Therefore, the decision became final.  In June 2004, the RO 
again denied the claims of service connection for PTSD and 
fibromyalgia.  In June 2004, the veteran submitted a 
statement expressing his disagreement to the June 2004 rating 
decision.  In December 2004, the RO issued the veteran a 
statement of case (SOC).  In June 2005, the veteran offered 
testimony at the RO concerning the issues of service 
connection for PTSD and fibromyalgia.  The Board accepts his 
hearing testimony in lieu of VA Form 9.  The veteran's oral 
statements, as contained in the written hearing transcript 
meets the requirements necessary for a Substantive Appeal.  
See 38 U.S.C.A. § 7105; Sondel v. Brown, 6 Vet. App. 218, 220 
(1994); Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  
Moreover, accepting his June 2005 RO hearing testimony in 
lieu of VA Form 9 is in keeping with the long-standing 
recognition of the nonadversarial, uniquely pro-veteran 
claims process within VA.  Cf. Barrett v. Nicholson, 466 F.3d 
1038, 1044 (Fed. Cir. 2006) (stating that "'the importance of 
systemic fairness and the appearance of fairness carries 
great weight'" within the nonadversarial veterans benefits 
system (quoting Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998)) and that "[t]he [G]overnment's interest in 
veterans cases is not that it shall win, but rather that 
justice shall be done").  In this regard, the Board notes 
that following the June 2005 RO hearing the veteran was 
issued supplemental statements of the case in March and 
October 2006 concerning these issues.  To reject the 
veteran's June 2005 RO testimony as being in lieu of VA Form 
9 would go against legal precedent and would also ignore the 
nonadversarial, paternalistic nature of the claims process 
within VA.  

The Board observes that as the December 2003 decision denying 
service connection for PTSD and fibromyalgia is final, the 
issues must be adjudicated as to whether new and material 
evidence has been submitted to reopen the claims of service 
connection.  The Board has therefore recharacterized the 
issues on the cover page of this decision. 

By rating decision of June 2004, the RO assigned an increased 
rating of 40 percent for degenerative arthritis of the lumbar 
spine, effective April 15, 2003.  The veteran disagreed with 
the effective date of the increase and the current appeal 
ensued.  

The issues of an increased initial rating for left knee 
arthritis, and whether new and material evidence has been 
received to reopen the claims of service connection for PTSD 
and fibromyalgia, being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for 
degenerative arthritis of the lumbar spine in June 2000.  

2.  It was not factually ascertainable that the veteran's 
arthritis of the lumbar spine warranted a rating in excess of 
20 percent prior to April 15, 2003.  

3.  The veteran's right shoulder impingement syndrome (major) 
is productive of motion at shoulder level; limitation of 
motion midway between side and shoulder level is not shown.  


CONCLUSIONS OF LAW

1.  An effective date earlier than April 15, 2003, for a 
40 percent rating for arthritis of the lumbar spine is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2006).

2.  The criteria for a rating in excess of 20 percent for 
right shoulder impingement syndrome (major) have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claims 
in accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in February 2004, 
March 2006 and March 2007, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claims.  In accordance with the duty to assist, the 
letters informed the appellant what evidence and information 
VA would be obtaining, and essentially asked the appellant to 
send to VA any information he had to process the claims.  The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for a claim for an earlier 
effective date and an increased rating claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was not accomplished in the 
case as the claims originated prior to the implementation of 
the VCAA.  However, proper VA process was eventually 
performed with respect to the claims and the veteran was 
given an opportunity to respond to the notices.  The Board 
concludes that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The veteran was provided with this notice in 
March 2006 and he was given an opportunity to respond.  His 
case was thereafter readjudicated by way of March and October 
2006 supplemental statements of the case.  The Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, 
scheduled, and testified before the RO in June 2005.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Earlier Effective Date

The veteran and his representative contend, in essence, that 
an effective date earlier than April 15, 2003, for the grant 
of an increased rating to 40 percent for arthritis of the 
lumbar spine is warranted in this case.  He states that he 
requested an increased rating prior to April 15, 2003.  He 
maintains that the April 2003 date was the date that the RO 
had discussions with him regarding his increased rating 
claim; however, he maintains that he requested an increase 
for the disability prior to this date.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2006).

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the veteran initially filed a claim for an 
increased rating for arthritis of the lumbar spine in 
June 2000.  He indicated at that time, his back problems had 
become progressively worse.  Therefore, medical findings 
related to the veteran's lumbar spine from June 1999, are 
considered with respect to an increased rating.  

A VA x-ray examination of December 1999, showed no advanced 
degenerative changes in the veteran's lumbar spine.  

In July 2000, Richard G. Lucarelli, MD, submitted medical 
records related to his treatment of the veteran's lumbar 
spine.  In December 1999, the veteran complained of back pain 
of four months duration.  He stated that it was in the lower 
back on both sides.  Position change and exertion did not 
make the pain worse.  Sweet drinks at night made the pain 
severe in the morning.  Examination revealed no scoliosis.  
There was some lumbar paraspinal muscle spasm.  He had 
decreased range of flexion.  Straight leg raising was 
negative.  He was able to walk on his heels and toes without 
difficulty.  X-rays of the lumbar spine were negative.  The 
assessment was atypical lower back pain, probably 
musculoskeletal.  In May 2000, he was seen again for a 
medical clearance for a job at BMW.  He stated that he was 
not having any problems with his back.  He also indicated 
that he had follow up with VA on a regular basis.  He had no 
restrictions on his ability to work.  Physical examination 
showed normal range of motion of the lumbar spine.  There was 
no tenderness, muscle spasm, or scoliosis seen.  Dr. 
Lucarelli stated it was his opinion that the veteran had no 
disability or impairment involving his lumbar spine, and 
believed the veteran was fit for duty without any 
restrictions.   

A September 2000 VA examination noted that the veteran had 
evidence of degenerative spine disease of an osteoarthritis 
nature.  There were, however, no physical findings applicable 
for rating purposes pertaining to the back reported.

VA outpatient treatment records were associated with the 
claims folder.  In June 2002, the veteran had mild tenderness 
diffusely in the lumbosacral area.  There was no point 
tenderness.  His back was neurovascularly normal.  Deep 
tendons reflexes were normal.  In October 2002, it was noted 
he had no recent trauma, but he complained of pain to the 
right lower back radiating to the right hip.  The pain was 
worse on prolonged ambulation.  Physical examination revealed 
full lumbar flexion.  He had slight straightening of the 
lumbar lordosis suggestive of spasm or strain.  There were 
minimal degenerative changes at L5-S1.  The assessment was 
sacroiliac instability on the right.   

When evaluating all of the medical evidence received within 
one year of June 2000, the evidence does not show that the 
veteran's condition is more severe than the 10 percent rating 
already established for that period.  Although the veteran 
did file a claim for an increased rating prior to the time 
period established by VA, the medical evidence of record 
during that period of time (June 2000 to April 2003) does not 
show that his lumbar spine condition warrants more than a 
10 percent rating.  

Under DC 5292, slight limitation of motion warrants a 
10 percent rating.  A 20 percent rating is warranted for 
moderate limitation of motion and severe limitation of motion 
warrants a 40 percent rating.  The evidence of record 
presented findings of no more than slight limitation of 
motion until the May 2003 VA examination, which was the basis 
for the veteran's increased rating to 40 percent, for severe 
limitation of motion.  

Under DC 5295, lumbosacral strain, slight subjective symptoms 
warrant a noncompensable rating.  With characteristic pain on 
motion, a 10 percent evaluation is warranted.  Muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when 
lumbosacral strain is severe; with listing of the whole spine 
to opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Although there is some evidence of record during this period 
that shows on outpatient examination some suggestion of 
muscle spasm, on those two occasions, there was only 
suggestion of muscle spasm.  In December 1999, there was some 
muscle spasm, but no loss of lateral spine motion in a 
standing position.  Position change and exertion did not make 
the condition worse.  Less than six moths later, the same 
physician found no tenderness, no muscle spasm, and even 
stated that he did not believe the veteran had any disability 
or impairment of the lumbar spine, and said the veteran 
should not be restricted at all for employment.  In 2002, 
pain on motion, tenderness described as mild, and slight 
straightening of the lumbar lordosis was only suggestive of 
spasm or strain.  Flexion of the lumbar spine was also 
described as full.  Although the veteran was awarded a 
40 percent rating based on severe limitation of motion, 
effective April 15, 2003, those findings were not shown until 
VA examination of May 2003.  The Board will not disturb the 
effective date already in place.  However, based on all of 
the medical evidence during the period from July 10, 1999, 
one year prior to when the veteran first filed an increased 
rating claim, until April 15, 2003, the date VA made his 
increase effective, there are no findings indicative of the 
more than the already established 10 percent rating in place 
at that time.  Therefore, an effective date earlier than 
April 15, 2003, for the assignment of an increased rating to 
40 percent rating for degenerative arthritis of the lumbar 
spine, is not warranted.  


III.  Increased Rating

In a rating decision of February 1998, the RO granted service 
connection for right shoulder impingement, and assigned a 
noncompensable rating for the disability, effective 
November 1997.  By rating decision of December 2001, an 
increased rating was denied.  By rating decision of 
September 2002, the rating was increased from noncompensable 
to 20 percent, effective March 2002.  By rating decision of 
April 2003, the effective date was changed to November 2000, 
the date of the claim.  The rating is in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Standard range of shoulder motion is 0 to 180 degrees of 
forward flexion and abduction, and 0 to 90 degrees of 
external and internal rotation.  See 38 C.F.R. § 4.71, Plate 
I.  

A January 1998 VA examination notes that the veteran is right 
hand dominant.  See 38 C.F.R. § 4.69.  

Under the provisions of Diagnostic Code 5201, motion limited 
at shoulder level warrants a 20 percent rating.  Midway 
between the side and shoulder level on the major extremity, 
warrants a 30 percent rating.  Limitation of motion of the 
arm to 25 percent from the side warrants a 40 percent rating 
for the major extremity.  

Under the provisions of Diagnostic Code 5200, favorable 
ankylosis of the scapulohumeral articulation with abduction 
to 60 degrees, with ability to reach mouth and head warrants 
a 30 percent rating for the major extremity.  Intermediate 
ankylosis between favorable and unfavorable of the 
scapulohumeral articulation warrants a 40 percent rating.  
Unfavorable ankylosis of the scapulohumeral articulation 
warrants a 50 percent rating for the major extremity.  

Under the provisions of Diagnostic Code 5202, fibrous union 
of the humerus warrants a 50 percent rating for a major 
extremity.  Nonunion of the humerus (false flail joint) 
warrant a 60 percent for a major extremity.  Loss of the 
humerus head (flail shoulder) warrants an 80 percent rating 
for the major extremity.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  
38 C.F.R. § 4.7.  

The veteran and his representative contend, in essence, that 
the veteran's right shoulder impingement is more severe than 
currently evaluated.  The veteran claims that he has pain and 
extreme difficulty lifting with his right extremity.  

After a total review of the record, the veteran's claim must 
fail.  In March 2002, he was seen in the Belue Clinic and was 
complaining of right shoulder pain.  There was extreme 
fixation throughout the shoulder girdle.  In April 2002, the 
veteran was seen by a VA examiner and informed him that he 
had difficulty sleeping because of his right shoulder.  

In July 2002, he was seen for a VA examination.  He had 
internal rotation accomplished to 90 degrees, external 
rotation of 60 degrees, 170 degrees of forward flexion and 
165 degrees of elevation.  He had mildly positive signs of 
rotator cuff tendinopathy.  However, X-rays showed an 
essentially negative right shoulder.  

In February 2004, the veteran was seen by the VA occupational 
therapist.  He complained of a severely limited range of 
motion of the right shoulder due to chronic disuse.  The 
examiner was unable to determine limitation of motion due to 
complaints of pain and guarding.  There was no atrophy noted 
although a frozen shoulder was questionable.  

The veteran underwent VA examination in March 2004.  He 
complained of having persistent stiffness with the right 
shoulder.  He had pain with overhead activities but was still 
able to do most of his activities except lift heavy objects 
heavier than 50 pounds.  Forward flexion of 110 degrees, with 
pain at extreme, 40 degrees of external rotation with pain at 
the extreme, 90 degrees of internal rotation without pain and 
140 degrees of abduction without significant pain was 
accomplished.  There was no tenderness over the AC joint, no 
instability of the shoulder and no apprehension.  He has 5/5 
deltoid and rotator cuff strength.  The diagnostic impression 
was right shoulder impingement syndrome with range of motion 
not additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use.  

VA occupational therapy note of March 2004 indicated that the 
veteran had inconsistent right shoulder range of motion 
exhibited during his visit; however the examiner observed ad 
lib range of motion greater than during measurements. The 
range of motion goal was not met secondary to the veteran 
guarding his shoulder, citing pain as a reason.  

After a review of the record, the medical evidence does not 
show that the veteran's right shoulder condition warrants 
more than the 20 percent rating.  None of the medical 
evidence of record, indicates that he is unable to move his 
arm midway between his side and shoulder level.  Although he 
has pain, it is reflected in the rating of this disability.  
There was some indication that there may be a frozen 
shoulder; however, his range of motion was inconsistent 
during occupational therapy and he showed an ad lib range of 
motion greater than when he did motion for measurements.  He 
was released from occupational therapy and physical therapy 
was suggested.  Finally, there is no ankylosis shown related 
to his right extremity disability, or dislocation, or 
malunion, necessary for an increased rating.  

Also, there is no indication that the veteran warrants an 
increased rating based on additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
pursuant to Deluca.  

Based on the foregoing, the veteran's right shoulder 
impingement syndrome is appropriately rated according to the 
schedular criteria and has not exhibited any objective 
findings warranting an increase in this regard.  Therefore, a 
rating in excess of the 20 percent for right shoulder 
impingement is not warranted.  


ORDER

An effective date earlier than April 15, 2003, for the 
assignment of an increased rating to 40 percent for 
degenerative arthritis of the lumbar spine, is denied.  

An increased rating for right shoulder impingement is denied.  


REMAND

The veteran's claim for entitlement to an increased rating 
for arthritis of the left knee, service connection for PTSD, 
and service connection for fibromyalgia requires additional 
development.  

The RO has not sent the veteran a VCAA letter in connection 
with the veteran's increased rating claim for arthritis of 
the left knee.  Although the veteran's claim originated prior 
to the implementation of the VCAA, the RO still should have 
sent the veteran a VCAA letter indicating what needed to be 
shown to establish a claim for an increased rating for 
arthritis of the left knee.  This should be done prior to 
final adjudication of the claim.  

The record reveals that the claim for increased rating for 
left knee arthritis is an initial claim from the original 
grant of service connection.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  Since this is the 
veteran's initial award for his service-connected disability, 
and he has expressed disagreement with the evaluation 
assigned, an adjudication of his claim must include 
consideration of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The last VA examination in connection with the veteran' 
arthritis of the left knee was in February 2004.  Additional 
VA examination is necessary in this regard.  

As noted earlier, the veteran did not appeal the December 
2003 rating decision which denied service connection for PTSD 
and fibromyalgia.  The decision is final and thus, new and 
material evidence must be submitted to reopen the claim.  In 
this regard, the Board notes that the veteran's claims have 
not been adjudicated based on there being a final decision on 
the issues.  This should be accomplished.  Prior to such 
adjudication, however, the veteran should receive proper 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.

Under the circumstances of this case, the Board finds that 
additional assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
pertaining to the claim for an increased 
rating for arthritis of the left knee and 
the claim as to whether new and material 
evidence has been received to reopen the 
claims of service connection for PTSD and 
fibromyalgia.  The notice letter must 
describe the information and evidence not 
of record that is necessary to 
substantiate the claims.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  The veteran should also 
be provided with notice of the elements 
necessary to establish the underlying 
claim of entitlement to service 
connection.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  Specifically, 
the notice letter should include 
information regarding the disability 
rating and the effective date to be 
assigned in the event that the claims are 
granted.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left knee 
disability.  Such tests as the examining 
physician deems necessary should be 
performed.  These tests should 
specifically include range of motion 
studies (reported in degrees), as well as 
knee stability tests.  In this regard, 
the examiner should be asked to determine 
whether there is objective evidence of 
lateral instability or subluxation of the 
left knee and if so, the degree of such 
instability and/or subluxation should be 
discussed.  All findings must be reported 
in detail.  Additionally, the examiner 
should determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
left knee disability and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The claims folder must be available to, 
and reviewed by, the examiner in 
conjunction with the evaluation.


4.  After the above development has been 
completed, adjudicate the claim for an 
increased rating for arthritis of the 
left knee and the claims as to whether 
new and material evidence has been 
received to reopen the claims of service 
connection for PTSD and fibromyalgia.  If 
any benefits sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of the evidence, the 
applicable laws and regulations and the 
reasons for the decision.  Since the 
rating claim for arthritis of the left 
knee is an initial evaluation claim, the 
RO should consider the holding in 
Fenderson and whether staged ratings are 
in order for this disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


